FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                       UNITED STATES COURT OF APPEALS                    August 4, 2008

                                        TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                         Clerk of Court


 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.                                                No. 07-3324
                                                    (D. Ct. No. 06-CR-20129-JWL)
 ANNETTE LEWIS,                                                (D. Kan.)

                Defendant - Appellant.


                               ORDER AND JUDGMENT*


Before TACHA, KELLY, and McCONNELL, Circuit Judges.


       Defendant-Appellant Annette Lewis pleaded guilty to one count of conspiracy to

distribute and possession with intent to distribute more than 100 kilograms of marijuana

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vii), 846, and 18 U.S.C. § 2. The district

court sentenced Ms. Lewis to a term of 120 months’ imprisonment. Ms. Lewis appealed

her conviction and sentence. Her counsel filed an Anders brief and moved to withdraw as

counsel. See Anders v. California, 386 U.S. 738 (1967). Ms. Lewis filed a response,

conceding that her appeal does not raise a non-frivolous issue, and the government

declined to submit a brief.


       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Having examined the record, including the plea and sentencing transcripts, we

agree that counsel has not raised any non-frivolous issues on appeal. In particular, Ms.

Lewis’s guilty plea was knowing and voluntary and was consistent with Fed. R. Crim. P.

11. Although Ms. Lewis expressed concerns regarding the prosecutor’s motives during

her plea colloquy, she has not raised—and the record does not reveal—a non-frivolous

issue concerning the prosecutor’s conduct. As for her sentence, because Ms. Lewis had a

prior conviction for a felony drug offense, she received a ten-year sentence, which is the

minimum term of imprisonment mandated by statute. See 21 U.S.C. § 841(b)(1)(B)(vii).

       We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.

                                          ENTERED FOR THE COURT,



                                          Deanell Reece Tacha
                                          Circuit Judge




                                            -2-